Citation Nr: 0506283	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  01-08 403A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increase in the $25 apportionment of the 
veteran's Department of Veterans Affairs (VA) disability 
compensation benefits for JS.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran served on active duty from March 1965 to August 
1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 Special Apportionment Decision 
of the VA Regional Office (RO) in Detroit, Michigan.  The 
veteran appealed the determination to award a $25 
apportionment to the appellant on behalf of J.S., but he did 
not perfect his appeal.  The appellant appealed the 
determination to award only $25 to her on behalf of J.S.  The 
issue on appeal is entitlement to an increase in the $25 
apportionment of the veteran's VA disability compensation 
benefits for J.S..  This is a contested claim.  The claim has 
been transferred to the Waco, Texas RO.  

The Board notes that when the appellant appealed the 
September 2002 determination, J.S., was over 18 years of age, 
but younger than 23 years.  J.S. contacted VA in December 
2003 and requested an apportionment on his own behalf.  In a 
February 2004 Special Apportionment Decision, the Waco, Texas 
RO determined that an apportionment was not warranted.  

Therefore, there was an apportionment to TLS on behalf of JS 
from May 1999 until March 22, 2000; and a direct award to JS 
from March 22, 2000 until July 1, 2000.  The veteran has been 
paid as a veteran without dependants since July 2000, 
although there was an initial withholding which was restored 
to the veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify both parties 
if further action is required.




REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The veteran was sent an inadequate VCAA notification and the 
appellant was never sent a VCAA letter.  Accordingly, the AOJ 
should undertake the appropriate actions to ensure that the 
directives of VCAA have been followed as to the issue on 
appeal.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (invalidated, in 
part, the Board's regulatory development authority).  

The appellant and the veteran are hereby informed that if 
there is evidence supporting the issue on appeal, they must 
submit that evidence to the Agency of Original Jurisdiction 
(AOJ).  

In January 2002 correspondence, the appellant indicated that 
she requested a hearing.  The record reflects that she 
canceled a hearing request.  

The Board notes that additional financial information of the 
veteran has been obtained.  This evidence was not reviewed by 
the AOJ in a supplemental statement of the case.  It was only 
reviewed in conjunction with an additional claim, but not the 
issue currently on appeal.  

The Board notes that the claimant in this appeal is the 
appellant, not J.S. (for the period prior to March 22, 2000), 
as she had made the claim properly on his behalf.  Any 
notifications sent to him are not considered to have been 
received by the appellant.  



Accordingly, this matter is REMANDED for the following 
actions:

1.  With regard to both the appellant and the 
veteran, the AMC should send them a VCAA 
letter which is in compliance with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  In 
this regard, the letter must:  

(1) inform the claimants about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimants about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimants about the 
information and evidence the claimants are 
expected to provide; and 
(4) request that the claimants provide any 
evidence in the claimants' possession that 
pertains to the claim.

2.  The AOJ should readjudicate the issue on 
appeal taking into consideration all evidence 
added to the record subsequent to the 
statements of the case.  Contested claims 
procedures should be followed.  Thereafter, 
the case should be returned to the Board 
after compliance with requisite appellate 
procedures.

The appellant and the veteran have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


